Case 4:20-cv-11246-MFL-MJH ECF No. 25 filed 06/23/20          PageID.335    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SAWARIMEDIA LLC, et al.,

      Plaintiffs,                                     Case No. 20-cv-11246
                                                      Hon. Matthew F. Leitman
v.

GRETCHEN WHITMER, et al.,

     Defendants.
__________________________________________________________________/

                    ORDER REJECTING SECOND NOTICE OF
                       PROPOSED REMEDY (ECF No. 23)

      On June 11, 2020, this Court entered a preliminary injunction enjoining

Defendants “from excluding Plaintiffs’ ballot initiative from the 2020 general

election ballot on the basis that Plaintiffs did not collect 340,047 valid signatures by

the May 27, 2020, filing deadline.” (Op. and Order, ECF No. 17, PageID.255.) The

Court then directed Defendants to “select [their] own adjustments so as to reduce the

burden on ballot access, narrow the restrictions to align with [their] interest, and

thereby render the application of the [signature requirement and filing deadline]

constitutional under the circumstances.” (Id., PageID.256, quoting Esshaki v.

Whitmer, --- F. App’x ---, 2020 WL 2185553, at *2 (6th Cir. May 5, 2020).)

      Defendants filed a Second Notice of Proposed Remedy on June 16, 2020. (See

Notice, ECF No. 23.) The Court held a status conference on June 22, 2020, to


                                           1
Case 4:20-cv-11246-MFL-MJH ECF No. 25 filed 06/23/20      PageID.336    Page 2 of 2




discuss the proposed remedy. For the reasons stated on the record during the status

conference, the Court concludes that the remedy now offered by Defendants – while

proposed in good faith – is not narrowly tailored and therefore does not properly

remedy the constitutional violation identified in the Court’s Opinion and Order.

Accordingly, the second notice of proposed remedy (ECF No. 23) is REJECTED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: June 23, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 23, 2020, by electronic means and/or
ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
